Election/Restrictions
This application is in condition for allowance except for the presence of Claims 16 and 18-20 directed to an invention non-elected without traverse.  Accordingly, of Claims 16 and 18-20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
16. (Cancelled)
18-20.	(Cancelled)
Response to Amendment/Remarks
Applicant’s argument with respect to the Claim 1 in Page 7 Para 5 – Page 7 Para 1 that “Grasso discloses "CMC material can be designed with a customized/individualized fibre structure, where a certain percentage of the fibres exhibits a bigger diameter and which are intended to mainly carry the mechanical load within the CMC section of the hybrid IGT part's [sic] during operation. Grasso para. [0030]...
…Grasso does not disclose that larger diameter fibres are associated with smaller pore size. The pore size between fibres is dependent on how closely/tightly the fibres are packed/woven” is persuasive, consequently, the rejection is withdrawn, and 
Applicant’s argument with respect to Claim 9 in Page 9 Para 1 that “Grasso is silent with regard to the spacing between larger diameter fibers creating smaller pores” is persuasive, consequently, the rejection is withdrawn, and the prior art Lamusage, Raj, Grasso either alone or combinations thereof fail to disclose or teach all of the limitations of amended Claim 9.
The application is therefore in condition for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/SABBIR HASAN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745